Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of U.S. Patent No. 11044155.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed limitations are similar in scope with obvious wording variations.

Instant Application
US 11,044,155
Claim 1. A method for optimizing user experience by utilizing at least one self-organizing network (SON), the method comprising: 

utilizing a SON controller to generate one or more predictions associated with one or more optimizations for a plurality of unstructured data associated with one or more combined data sets; and 





implementing the one or more optimizations to an antennae signal based on the one or more predictions.
Claim 1. A method for optimizing user experience by utilizing at least one self-organizing network (SON), the method comprising: 

generating one or more predictions associated with one or more optimizations for a plurality of unstructured data associated with one or more combined data sets; transferring the generated one or more predictions associated with the one or more optimizations to at least one SON controller; and 

implementing the one or more optimizations to an antennae signal to determine a relationship with the one or more optimizations and the plurality of unstructured data.


	Note that the table above only compared the conflicting claim 1. However, the Applicant is advised that the other independent and dependent claims in instant application also have their conflicting claims in US 11044155 and thus are rejected on a similar fashion as that in the table above, resulting in a double patenting rejection to all claims in instant application.
	Thus, this double patenting rejection is necessary to prevent unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Padfield (US 20170064591) in view of Buesser (US 20190095515).
With respect to independent claims:
Regarding claim(s) 1/11/16, Padfield teaches A method for optimizing user experience by utilizing at least one self-organizing network (SON) ([0015], “The SON system may make changes to network configuration data in order to improve mobile network performance.”), the method comprising: 
utilizing a SON controller ([Fig.1A], SON system) to generate one or more predictions ([0060], “SON system 210 may generate a predictive model to predict network performance.”) associated with one or more optimizations ([0076], “SON system 210 may change the network configuration data ... by changing a power level of a signal transmitted by base station 220 and/or mobile device 230.” And [0077], “SON system 210 may determine predicted network performance information based on the changed network configuration data and based on the predictive model.”) for data ([0015], “the predictive model” is to enhance data transmission in a mobile network.) ...
 and 
implementing the one or more optimizations ([0078], “If the predicted network performance information indicates an improvement of network performance relative to the observed network performance information, SON system 210 may transmit the changed network configuration data to cause the changed network configuration data to be implemented.”) to an antennae signal ([0080], “The configuration action may include ... modifying transmitted power levels ... antenna pointing direction/angles.”) based on the one or more predictions ([0060], “a predictive model”).
	However, Padfield does not specifically disclose a plurality of unstructured data associated with one or more combined data sets. 
In an analogous art, Buesser discloses a plurality of unstructured data associated with one or more combined data sets ([0066], “unstructured data may be from a group consisting of spatial-temporal data, time-series data, sequence data, item set data, number set data, singleton data, text data and image data.”). 
Therefore, it would have been obvious to one with ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the method of Padfield to specify associating unstructured data as taught by Buesser. The motivation/suggestion would have been because there is a need to “transform the unstructured data into numerical data using the embedded neural network.” ([0066], Buesser) 

Claim(s) 2, 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Padfield in view of Buesser, and further in view of Morita (US 20190138964) and Tsumura (US 20160188663).
Regarding claim(s) 2/12/17, Morita teaches collecting the plurality of unstructured data ([Fig.8 and 0107], “the refresh system obtains unstructured data.”), 
wherein the collected plurality of unstructured data includes a plurality of mobile data associated with a mobile device utilized by a user and a plurality of social media data ([Fig.4], social media, audio); 
...
normalizing the collected plurality of unstructured data associated into the one or more combined data sets ([0109 and Fig.8, step 825], “the refresh server 105 normalizes each data item obtained at steps 805, 810, and 820, e.g., by assigning a 0-100 score to the data item.”); and 
correlating the normalized plurality of unstructured data associated with the one or more combined data sets ([Fig.8 and 0109], “the refresh server 105 also correlates the data items obtained at steps 805, 810, and 820 into components (or parameters) of the scoring function.”).
However, the combination of Padfield, Buesser and Morita does not teach performing data wrangling on the collected plurality of unstructured data.
In an analogous art, Tsumura discloses performing data wrangling on the collected plurality of unstructured data ([0046], “Such data wrangling operations can include, but are not limited to, cleaning unstructured raw data into a specified format.”). 
Therefore, it would have been obvious to one with ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the method of Padfield to specify data wrangling as taught by Tsumura. The motivation/suggestion would have been because there is a need to “sorting or parsing the raw data into predefined data structures.” 

Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Padfield in view of Buesser, and further in view of Batra (US 20200184017).
Regarding claim(s) 8, Padfield teaches wherein one or more changes associated with the at least one SON from the implemented ([0080], “The configuration action may include ... modifying transmitted power levels ... antenna pointing direction/angles.”) one or more optimizations to the antennae signal are analyzed ([0078], “If the predicted network performance information indicates an improvement of network performance relative to the observed network performance information, SON system 210 may transmit the changed network configuration data to cause the changed network configuration data to be implemented.”).
	However, Padfield does not teach rest of the claim limitations.
In an analogous art, Batra discloses transmitting the plurality of unstructured data to a long-short term memory (LSTM) model ([Abs], “the system may input the unstructured data into ... a long short-term memory (LSTM) machine learning model, a named entity recognition (NER) model, a semantic role labeling (SRL) model; and
 analyzing the transmitted plurality of unstructured data by utilizing the one or more processing layers of the LSTM model ([Abs], “Based on determining that the unstructured data is of interest, a data alert may be generated.”). 
Therefore, it would have been obvious to one with ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the method of Padfield to specify LTSM model as taught by Batra. The motivation/suggestion would have been because there is a need to determine whether the unstructured data is of interest. 
Regarding claim(s) 9, Padfield teaches in determining, by at least one of the one or more processing layers, that the one or more optimizations associated with the plurality of unstructured data is true ([0078], “If the predicted network performance information indicates an improvement of network performance relative to the observed network performance information, SON system 210 may transmit the changed network configuration data to cause the changed network configuration data to be implemented.”), adding the implemented one or more optimizations to a database ([0078], the “changed network configuration data” is stored prior to transmitting the “changed network configuration data.”).
Regarding claim(s) 10, Padfield teaches in determining, by at least one of the one or more processing layers, that the one or more optimizations associated with the plurality of unstructured data is false, discarding the implemented one or more optimizations ([0061], “If the predicted value of the network performance information is inaccurate, SON system 210 may adjust the predictive model to improve accuracy of predicted network performance information.”).

Allowable Subject Matter
Claim(s) 3-7, 13-15 and 18-20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571)272-5444.  The examiner can normally be reached on M-F 9-6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZHIREN QIN/Examiner, Art Unit 2411